J-S64012-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ABDULLAH-HANEEF: IBN-SADIIKA, REAL             IN THE SUPERIOR COURT OF
PARTY IN INTEREST AND IN BEHALF OF                   PENNSYLVANIA
ENS LEGIS: ABDULLAH HANEEF IBN-
SADIKA

                            Appellant

                       v.

COMMONWEALTH OF PENNSYLVANIA

                            Appellee                No. 287 WDA 2014


                 Appeal from the PCRA Order January 14, 2014
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0010761-1984,
                             CP-02-0011275-1984


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                     FILED NOVEMBER 05, 2014

        Abdullah Haneef Ibn-Sadiika appeals pro se from the order entered in

the Court of Common Pleas of Allegheny County, dismissing his petition filed

under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        On February 7, 1986, the trial court sentenced Ibn-Sadiika to life

imprisonment following his conviction for first-degree murder.    This Court

affirmed Ibn-Sadiika’s judgment of sentence on March 27, 1987.          See

Commonwealth v. Haneef Ibn-Sadiika, 526 A.2d 1233 (Pa. Super. 1987)

(unpublished memorandum). Subsequently, Ibn-Sadiika filed a petition for

____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
J-S64012-14



allowance of appeal with the Supreme Court of Pennsylvania, which the

Court ultimately denied on October 1, 1987.     Com v. Ibn-Sadiika, 532
A.2d 1137 (Pa. 1987). Thereafter, Ibn-Sadiika sought post-conviction relief,

but failed to raise any meritorious issues.   See Commonwealth v. Ibn-

Sadiika, 913 A.2d 942 (Pa. Super. 2006) (unpublished memorandum).

      On August 27, 2013, Ibn-Sadiika filed a writ of habeas corpus, the

focus of the instant appeal. The court, treating the matter as a request for

relief under the PCRA, found the petition to be time-barred, as well as

frivolous, and dismissed it on January 14, 2014.        The instant appeal

followed, in which Ibn-Sadiika argues that the court abused its discretion

when it dismissed his writ of habeas corpus as an untimely PCRA petition.

We disagree.

      The PCRA provides, “The action established in this subchapter shall be

the sole means of obtaining collateral relief and encompasses all other

common law and statutory remedies for the same purpose that exist when

this subchapter takes effect, including habeas corpus. . . .”   42 Pa.C.S. §

9542 (emphasis added).     Accordingly, unless the PCRA cannot provide a

potential remedy, this Court will treat a writ of habeas corpus as a PCRA

petition.   Commonwealth v. Taylor, 65 A.3d 462, 465-66 (Pa. Super.

2013).

      Ibn-Sadiika insists that a claim of actual innocence is not cognizable

under the PCRA, and, therefore relief is available to him under habeas. To

quote our Supreme Court,

                                   -2-
J-S64012-14


      This argument is specious; although § 9543 does not use the
      term “actual innocence” in enumerating cognizable claims, the
      [PCRA] specifically states it is intended to “provide[] for an
      action by which persons convicted of crimes they did not commit
      . . . may obtain collateral relief.” 42 Pa.C.S. § 9542.

Commonwealth         v.   Abu-Jamal,     833 A.2d 719,   738    (Pa.   2003).

Accordingly, the trial court correctly found Ibn-Sadiika’s writ of habeas

corpus to fall within the confines of the PCRA.

      Ibn-Sadiika’s petition, which he filed on August, 27, 2013, is patently

untimely. See 42 Pa.C.S. § 9545(b)(1) (PCRA petition must be filed within

one year of date of underlying judgment becoming final).          Moreover, Ibn-

Sadiika fails to establish one of the cognizable exceptions to the PCRA

timeliness requirements in his petition.        See 42 Pa.C.S. § 9545(b)(1)

(providing   three   exceptions    to   one-year   time   limit     under   PCRA).

Accordingly, we lack jurisdiction to review the merits of Ibn-Sadiika’s appeal.

See Commonwealth v. Hackett, 956 A.2d 978 (Pa. 2008) (timeliness of a

PCRA petition is a jurisdictional requisite).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/5/2014



                                        -3-